Title: To Benjamin Franklin from Simon-Pierre Fournier le Jeune, 10 February 1779
From: Fournier, Simon-Pierre, le jeune
To: Franklin, Benjamin


Monsieur
Paris le 10 fevrier 1779
J’ai eu l’honneur de vous Ecrire et vous envoyer la facture de Petit Romain que vous m’avés commandé et qui est actuellement prêt a partir. Marquez moi si vous voulés que je l’envoy chez vous. Sur votre réponse j’agirai en conséquence et vous me remettrés les fonds du montant comme nous sommes convenus honnorez moi d’une réponse Positive et vous prie en attendant de me croire avec la plus Parfaite Considération, Monsieur, Votre très humble et très obéissant serviteur
Fournier LE JEUNE
 
Addressed: A Monsieur / Monsieur Franklin / Passy
Notation: fournier Paris le 10 fr. 1779
